Mr. Justice Texidor
delivered the opinion of the Court.
At the trial of this case before the District Court of Ponce, several witnesses testified that Jorge Armstrong was the owner of a rural property in the ward of Yillalba Abajo’ and that he had built thereon a concrete water-tank to collect the water from a stream within the same property for the purpose of watering cattle and irrigating his lands; that one of the owners of an adjacent property, the defendant Tomás López, with a pick, broke, destroyed and rendered useless the said tank, which had cost forty dollars, and that said destruction was wilful and malicious and had caused damage to the complainant Armstrong. It does not appear from the evidence for the defendant that he denied having destroyed the tank, but he did assert that the water stream and the *891tank were located on a property belonging to Mm and Ms family.
After weigMng the evidence the court found the defendant guilty of malicious mischief, as charged in the original c'om-plaint, and sentenced him to pay a fine of ninety dollars, and in default of payment thereof to a day in jail for each dollar left unpaid, with costs. The present appeal has been taken from that judgment, and two errors are assigned: One, on the ground that the facts as charged do not constitute a public offense, and the other on the claim that “the evidence was erroneously weighed and the law had been wrongly applied to the case.”
In his argument under the first assignment the appellant says that the complaint fails to state that the defendant committed the act maliciously, and that such allegation is essential under the statute and the ruling made in People v. Maldonado, 15 P.R.R. 756.
The complaint herein reads as follows:
“I, Jorge Armstrong, of Ponce, P. B., residing at No.- Alhambra Street, of age, make complaint against Tomás López, for malicious mischief committed in the following manner: That at 3 p. m., on November 16, 1929, in the ward of Villalba Abajo, at a place called Jaqueyes de Villalba, in the municipal judicial district of Juana Diaz which is part of the judicial district of Ponce, Puerto Bico, the said defendant then and there unlawfully, wilfully and criminally, with the deliberate purpose of injuring my property, which he did, destroyed a water-tank within my property in the said ward; that the said tank was approximately worth forty dollars, thus depriving me of the free use of my own property and injuring the same.”
The word “maliciously” does not indeed appear. But these other words: “unlawfully, wilfully and criminally,” are set out in the complaint and they are more than sufficient to convey the idea of malice. The complaint is sufficient.
As to the weighing of the evidence, if there was any conflict, the court decided it rightly, in our opinion, in favor of *892The People. The decision does not show any passion, prejudice or bias, or manifest error.
The judgment appealed from must be affirmed.